DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/21 has been entered.
Claims 1-11 are pending and currently under consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4 and 7 are rejected because claim 4 recites “A heterodimeric antibody according to claim 1 wherein said second variable heavy chain has…and said second variable light chain has….”  There is insufficient antecedent basis for “said second variable heavy chain” and “said second variable light chain” in the claims. In an effort to expedite prosecution, it is noted the following amendment to claim 4 would obviate this rejection: “A heterodimeric antibody according to  claim 3 wherein said second variable heavy chain has…and said second variable light chain has….”  

	Claim 6 is rejected because the claim recites “…said first variable heavy domain of claim 1…said second variable heavy domain of claim 1….”  There is insufficient antecedent basis for “said first variable heavy domain of claim 1” and “said second variable heavy domain of claim 1” in the claims. In an effort to expedite prosecution, it is noted the following amendment to claim 6 would obviate this rejection: ““said  variable heavy domain of claim 1” and “said  variable  light domain of claim 1”

Claim 7 is objected to for reciting “said expression vector composition of claim 4”.  There is insufficient antecedent basis for “said expression vector composition of claim 4” in the claim. In an effort to expedite prosecution, it is noted the following amendment to claim 7 could obviate this rejection: “…said expression vector composition of  claim 6.”

Allowable Subject Matter
Claims 1-3, 5, and 8-11 allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787.  The examiner can normally be reached on M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN E AEDER/Primary Examiner, Art Unit 1642